DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-7 and 16-18) in the reply filed on 04/13/21 is acknowledged.
Claims 8-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramp in the proximal handle of the introducer stylet as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “allows for rotation of the introducer stylet within the introducer stylet” in lines 23-24.  It is unclear how the stylet is meant to rotate within itself.  In the interest incompact prosecution the claim will be interpreted as requiring the stylet to rotate within the cannula.
Claims 2-3 and 5-7
Claim 3 is rejected as indefinite for the following recitations:
in lines 11-13 “a length of the curved distal end portion of the distal elongate shaft proximal to the distal channeling tip comprises a cross-section circumference profile that is less than a full cross-section circumference profile” (emphasis added).  It is unclear to which structure the “full cross section circumference profile” the claim limitation is meant to allude to for example it could be to another portion of the stylet or to the cannula.
in lines 12-16 “a distal channeling tip comprises a cross-section circumference profile that is less than a full cross-section circumference profile such that there is a larger gap between an outer cross-sectional dimension of the curved distal end portion of the distal elongate shaft and the inner diameter of the curved distal end portion of the cannula along the length” (emphasis added).  The claim makes no mention to another gap therefore it is unclear how a person of skill is meant to gauge if the gap recited herein is larger.
Claim 7 is rejected as indefinite for the recitation of “distal drill tip so as to facilitate improved bone chip packing within an open volume defined by the drill flutes” in lines 2-3.  However, there appears to be no explanation in the claim as to how a person of skill is meant to interpret the term “improved” since there is no recitation as to how the drill is an improvement.
Claim 17 is rejected as indefinite for the recitation of “allows for rotation of the introducer stylet within the introducer stylet” in line 3.  It is unclear how the stylet is meant to rotate within itself.  In the interest incompact prosecution the claim will be interpreted as requiring the stylet to rotate within the cannula.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiley et al (US Patent 6575919B1).
Reiley discloses an introducer system adapted to facilitate percutaneous access to a target treatment location within bone (hand-held instruments that access interior body regions, Fig. 19-24).  Specifically in regards to claim 16, Reiley discloses the introducer system comprising: an introducer cannula (240) comprising a proximal handle (242) and a distal elongate hypotube (250) extending from the proximal handle (242), and an introducer stylet (220) comprising a proximal handle (222) and a distal elongate shaft (230) extending from the proximal handle (222) (Reiley recites wherein the distal end 234 of the trocar 230 can be a sharpened tip for cutting.) (Fig. 22; and Col. 12 lines 2 to Col. 13 line 12).  Wherein the proximal handle (242) of the introducer cannula (240) comprises a central opening (248) in its upper surface that is coupled to a lumen (244) of the distal elongate hypotube (250) to facilitate insertion of the introducer stylet (220) into the central opening (248) and into the distal elongate hypotube (250) (Fig. 21-22; and Col. Col. 12 line 65 to Col. 13 line 38).  Wherein the proximal handle (242) of 
 In regards to claim 17, as best understood, Reiley discloses wherein the proximal handle (222) of the introducer stylet (220) further comprises a press button (268) that, when pressed: (a) disengages the anti-rotation tab (260 having 264) and allows for rotation of the introducer stylet (220) within the introducer cannula (240), and (b) allows for removal of the introducer stylet (220) from the introducer cannula (240) (Reiley discloses that force is applied to the latch finger 260 causing the finger 260 to pivot on the hinge 262 and frees the finger 260 from the notch 256 to allow the shoulder 246 of handle 242 to be withdrawn from the channel 226 within handle 222 thereby separating the handles 222,242.) (Fig. 23-24; and Col. 14 line 16 to Col. 15 line 38).
In regards to claim 18, Reiley discloses wherein the press button (268) is integrally coupled to the anti-rotation tab (260 having 264) such that pressing of the press button (268) extends the anti-rotation tab (260 having 264) out of a constraint of the one or more slots (256) (Fig. 23-24; and Col. 14 line 16 to Col. 15 line 38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Boucher et al (US Patent 7938835B2).
Reiley discloses an introducer system adapted to facilitate percutaneous access to a target treatment location within bone (hand-held instruments that access interior body regions, Fig. 19-24).  Specifically in regards to claim 1, Reiley discloses the introducer system comprising: an introducer cannula (240) comprising a proximal handle (242) and a distal elongate hypotube (250) extending from the proximal handle (242), and an introducer stylet (220) comprising a proximal handle (222) and a distal elongate shaft (230) extending from the proximal handle (222) (Reiley recites wherein the distal end 234 of the trocar 230 can be a sharpened tip for cutting.) (Fig. 22; and Col. 12 lines 2 to Col. 13 line 12).  Wherein the proximal handle (242) of the introducer cannula (240) comprises a central opening (248) in its upper surface that is coupled to a lumen (244) of the distal elongate hypotube (250) to facilitate insertion of the introducer stylet (220) into the central opening (248) and into the distal elongate hypotube (250) (Fig. 21-22; and Col. Col. 12 line 65 to Col. 13 line 38).  Wherein the proximal handle (242) of the introducer cannula (240) comprises one or more slots (256) configured to receive at least a portion (264 on 222) of the proximal handle (222) of the introducer stylet (220) so as to facilitate engagement and alignment between the introducer stylet (220) and the introducer cannula (240), wherein the proximal handle (222) of the introducer stylet (220) comprises an anti-rotation tab (260 having 264) configured to be received within one of the one or more slots (256) so as to prevent rotation of the introducer stylet (220) within the introducer cannula (240) (Fig. 22-24; and Col. 14 line 16 to Col. 15 line 38). Reiley also discloses wherein a distal end (234) of the distal elongate shaft (230)  of the introducer stylet (220) comprises a distal cutting tip ((Reiley recites wherein the distal end 234 of the trocar 230 can be a sharpened tip for cutting.) (Col. 12 lines 26-36).  Reiley also discloses wherein the proximal handle (222) of the introducer stylet (220) further comprises a press button (268) that, when pressed: (a) disengages the anti-rotation tab (260 having 264) and allows for rotation of the introducer stylet (220) within the introducer cannula (240), and (b) allows for removal of the introducer stylet (220) from the introducer cannula (240) (Reiley discloses that force is applied to the latch finger 260 by means of pressing detent 268 causing the finger 260 to pivot on the hinge 262 and frees the finger 260 from the notch 256 to allow the shoulder 246 of handle 242 to be withdrawn from the channel 226 within handle 222 thereby separating the handles 222,242.) (Fig. 23-24; and Col. 14 line 16 to Col. 15 line 38).  However, Reiley is silent as to the distal end of the distal elongate shaft of the introducer stylet having a scalloped section proximal the distal cutting tip so as to provide gaps between an outer dimeter of the distal end of the distal elongate shaft and the inner diameter of the introducer cannula.
Boucher discloses an introducer system adapted to facilitate percutaneous access to a target treatment location within bone (systems and methods for treating vertebral bodies, Fig. 27-28).  Specifically in regards to claim 1, Boucher discloses an introducer cannula (340) and an introducer stylet (320) wherein the introducer stylet has a distal elongated shaft (330) having a distal end (end having 334)) comprising a distal cutting tip (334) and a scalloped section (380) proximal the distal cutting tip (334) so as to provide gaps between an outer dimeter of the distal end (end with 334) of the distal elongate shaft (330) and the inner diameter of the introducer cannula (340) (As can be seen in Fig. 27, the markings 380 on trocar 330 do provide a gap between the trocar 330 and the inner wall of cannula 340.) (Fig. 27-28; and Col. 14 lines 20-54 and Col. 21 line 59 to Col. 22 line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the distal end (234) of the stylet (230) of Reiley by adding markings as taught in Boucher in order to have a means to aid in selecting a suitable size for the expandable structure to be placed within the vertebral body (Col. 21 line 59-65).
In regards to claim 2, Reiley in view of Boucher recite an introducer system as recited above.  Reiley further discloses wherein the press button (268) is integrally coupled to the anti-rotation tab (260 having 264), and wherein the proximal handle (222) of the introducer stylet (220) comprises a ramp (ramped surface having stop 280) configured to provide a mechanical assist for removal of the introducer stylet (220) from the introducer cannula (240), and wherein the proximal handle (242) of the introducer cannula comprises a T-shaped design (As can be seen in Fig. 22, the handle 242 has a T-shaped design, and the stop 280 is adjacent a ramped surface of detent 268 that aides in the in the release of the trocar 230 from cannula 240 by limiting the movement of the finger 260.) (Fig. 23-24; and Col. 14 line 16 to Col. 15 line 38).  However, the combination is silent as to scalloped section tapering from a full diameter proximal portion to a narrow most middle portion and then gradually tapers back to a full diameter distal portion.  Boucher further discloses wherein the scalloped section (380) tapers from a full diameter proximal portion to a narrow-most middle portion and then gradually tapers back to a full diameter distal portion (As can be seen the markings 380 taper from a full portion to a narrow middle then back to a full portion.) (Fig. 27-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the distal end (234) of the stylet (230) of Reiley by adding markings as taught in Boucher in order to have a means to aid in selecting a suitable size for the expandable structure to be placed within the vertebral body (Col. 21 line 59-65).
In regards to claims 5-6, Reiley in view of Boucher recite an introducer system as recited above.  Reiley further discloses in a different embodiment an introducer drill (70) adapted to be introduced into and through the introducer cannula (40) to form a further path within the bone after removal of the introducer stylet (20) from the introducer cannula (40) (Fig. 11; and Col. 5 lines 8-35 and Col. 3 line 54-Col. 4 line 2).  Riley also discloses wherein the introducer drill (70) comprises a fluted distal portion (72 having 76) and a distal drill tip (pointed tip of 72) (Fig. 11; and Col. 5 lines 8-35). It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the combination by modifying the embodiment of Reiley shown in Fig. 19-24 to include the introducer drill shown in the embodiment in Fig. 11 in order to have a toll that is intended to penetrate hard tissue in response to rotation and longitudinal load forces applied (Col. 5 lines 19-20). 


Claim 7 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Boucher as applied to claim 6 above, and further in view of Ellis (US Patent 7892235).
Reiley in view of Boucher recite an introducer system as recited above comprising an introducer cannula, an introducer stylet, and an introducer drill.  However, they are silent as to the specifics of the introducer drill.  Ellis in regards to claim 7 discloses a drill (310) wherein the drill flutes (317) of the fluted distal portion taper away from the distal drill tip (319) so as to facilitate improved bone chip packing within an open volume defined by the drill flutes (317) as bone chips are generated by operation of the introducer drill (310) (Fig. 3A-3C; and Col. 5 line 53 to Col. 6 line 28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the combination by modifying the introducer drill (70) of Reiley to have drill flutes in the fluted distal portion that taper away from the distal drill tip  as taught in Ellis in order to facilitate maximum debris removal during cutting of bone, cartilage and other bodily material (Col. 6 lines 24-28).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775